DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-7, 9-13 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,420,188. Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the features and limitations recited in claims 1, 3-7, 9-13 and 15-19 of the instant application is also included in claims 1-16 of U.S. Patent No. 9,420,188.
Claims 1, 3-7, 9-13 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,447, 909. Although the claims at issue are not identical, they are not patentably distinct from each other because the totality of the features and limitations recited in claims 1, 3-7, 9-13 and 15-19 of the instant application is also included in claims 1-20 of U.S. Patent No. 10,447, 909.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shibugami (US 2005/0190282) in view of Yumiki et al. (US 2012/0307079).
Regarding claims 1, 7 and 13, Shibugami discloses, a non-transitory computer readable medium (206, 207, 210, 217, 218 and 220 of Figs. 1-2 and 9) storing computer readable instructions thereon that, when executed by circuitry of an image device having a lens, causes a computer (Fig. 2), causes the computer to perform a method comprising:
outputting a zoom control signal (Paragraphs 0065-0068) to the imaging device; and 
controlling (221-228), by the zoom control signal, a zooming of the imaging device at a first speed (Paragraph 0065, line 17 and see Fig. 9; disclosed “normal speed”) based on one of a plurality of zoom control modes, the first speed being slower than a second speed (Paragraph 0065, lines 17-18 and see Fig. 9; disclosed “maximum speed”), the second speed being inputted to the computer (Paragraphs 0065-0068), and each zoom control mode is configured to adjust the position of the lens of the imaging device (Para. 0077-0080).
Shibugami does not explicitly disclose wirelessly receiving, from a smartphone, a zoom control signal, the imaging device controlling a zooming of the imaging device by adjusting the position of the lens when receiving an operation input directly to the imaging device.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wirelessly receiving, from a smartphone, a zoom control signal, the imaging device controlling a zooming of the imaging device by adjusting the position of the lens when receiving an operation input directly to the imaging device as taught by the imaging device of Yumiki in the imaging device of Shibugami since Yumiki teaches it is known to include these features in an imaging device for the purpose of providing an imaging device with reduced costs and size.
Regarding claims 3, 9 and 15, Shibugami in view of Yumiki discloses and teaches as set forth above, and Shibugami further discloses, the plurality of zoom control modes include a mode for controlling the zooming of the imaging device based on a zoom change speed set by a user selection (Paragraph 0065, lines 17-18 and see Fig. 9).
Regarding claims 4-6, 10-12 and 16-18, Shibugami in view of Yumiki discloses and teaches as set forth above, and Shibugami further discloses, displaying information indicating a zoom magnification of the imaging device (214, 219, 221), and the information is represented as a zoom bar (Paragraphs 0045-0047), and the zoom control signal is generated by the computer when a zoom operation is performed for a predetermined period or longer (Paragraphs 0065-0068).

claim 19, Shibugami in view of Yumiki discloses and teaches as set forth above, and Shibugami further discloses, the plurality of zoom control modes include a single-step mode that adjusts the position of the lens of the imaging device for a predetermined period of time for each zoom control signal received from the smartphone (Paragraphs 0065-0068).
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-7, 9-13 and 15-19 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsuura (US 2014/0354780) and Hashiguchi (US 9,906,730) discloses an imaging device that wirelessly receives, from a smart phone, a zoom control signal to adjust a position of a lens of the imaging device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        02/18/2022